Case 1:20-cv-03198-JMS-MG Document 67 Filed 09/07/21 Page 1 of 1 PageID #: 480




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  PATRICK L. WYATT,                                    )
                                                       )
                                Plaintiff,             )
                                                       )
                        vs.                            )       No. 1:20-cv-03198-JMS-MG
                                                       )
  FIVE STAR TECHNOLOGY SOLUTIONS, LLC,                 )
                                                       )
                                Defendant.             )

                                               ORDER

        On June 30, 2021, Defendant Five Star Technology Solutions, LLC ("Five Star") filed a

Notice of Plaintiff's Continuing Violations of Court's Order. [Filing No. 63.] The Court notes that

a notice does not require a ruling by the Court – rather, Five Star must file a motion to the extent

it seeks action by the Court. Fed. R. Civ. P. 7(b).

        The Court further notes that the only response to Five Star's Petition for Attorneys' Fees

and Costs, [Filing No. 59], that has been filed to date is a response filed by Plaintiff Patrick Wyatt's

former counsel, Aaron Haith, in which Mr. Haith opposes any personal liability on his part for

attorneys' fees and costs, [Filing No. 64]. The deadline for filing a reply brief has passed, the Court

considers Five Star's Petition for Attorneys' Fees and Costs to be fully briefed, and the Court will

rule on the Petition in due course.




           Date: 9/7/2021




Distribution via ECF only to all counsel of record

Distribution via United States Mail to:
Patrick L. Wyatt
8314 Picadilly Lane
Indianapolis, IN 46256
